Appellant insists in his motion for rehearing that we should have discussed the trial court's refusal of his special charge which reads as follows:
"You are instructed that defendant would not be required to stop his truck at the scene of the alleged injury, if any, and leave his truck attended or unattended, unless a clear and unobstructed width of not less than fifteen feet upon the main travelled portion of said highway opposite such standing vehicle should be left for free passage of other vehicles thereon. And if you have a reasonable doubt that such free passage way would have existed had defendant's truck been stopped at the scene of said alleged collision, then your verdict shall be for the acquittal of defendant."
His point evidently is that at or near the place of this collision the main travelled portion of the highway was so narrow that he could not stop his truck to render aid to the parties with whom his car had collided, without violation of Sec. 10 of Art. 827a, P. C., which penalizes any man who parks or leaves standing his car on the highway unless a clear and unobstructed width of not less than fifteen feet upon the main travelled portion of such highway opposite such car, — shall be left for a free passage of other vehicles thereon.
His contention seems to be that being chargeable with knowledge of this law, if he could prove that the clearance between the side of his parked or stopped truck and the opposite side of the highway was or would have been fifteen feet or less, he should be acquitted in this case.
Appellant cites no decision of any court as authority. Our conclusion is that the trial court correctly refused said special charge. It would hardly seem necessary for this court to say that no officer or court would institute or entertain a proceeding against one for a supposed violation of Sec. 10 of Art. 827a, supra, based on the fact of his stopping to render aid to one with whom he had had a collision on a highway. Appellant himself did not predicate his failure to stop upon any such ground while a witness. He asserted that he did not run into the other party, but that the other party ran into him, and supported this by other witnesses. Appellant also testified: "I did not know the two cars hit at the time of the collision, and I did not stop to find out. I did not stop to find out what had happened. I did not look back." Again appellant testified: "I did not stop because I had a load of gasoline, and it is dangerous to stop on the highway. The State laws of Texas are *Page 537 
you must keep your truck in motion when they are loaded with gasoline."
Further we observe that in preparation for this defense appellant had a witness to measure the highway at the place, who testified that the pavement at and beyond the point of the alleged collision was seventeen, eighteen and twenty feet wide, aside from the shoulders on each side of the pavement. The width of appellant's truck was six feet, six inches. Such facts as above detailed would in no event call for the giving of the above quoted charge. There was no error in refusing appellant's request for a peremptory instruction of not guilty.
Not being able to agree with appellant, his motion for rehearing is overruled.
Overruled.